266 F.2d 824
UNITED STATES of America ex rel. Anfield BOWERS, Petitioner-Appellee,v.Edward M. FAY, Warden, Green Haven Prison and People of theState of New York, Respondents-Appellants.
No. 235, Docket 25354.
United States Court of Appeals Second Circuit.
Argued April 6, 1959.Decided April 28, 1959.

Joseph D. Tekulsky, New York City (Frederick B. Boyden, New York City, on the brief), for petitioner-appellee.
George K. Bernstein, Asst. Atty. Gen. of the State of New York (Louis J. Lefkowitz, Atty. Gen., Paxton Blair, Sol.  Gen., Albany, N.Y., Harold Borgwald and Allan N. Smiley, Asst. Attys.  Gen., State of New York, on the brief), for respondents-appellants.
Before HINCKS, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
The motion to dismiss as moot is denied, Judge Hincks dissenting.


2
On the merits, the Attorney General of the State of New York in behalf of the appellants questions controverted issues of fact found against the appellants by Judge Weinfeld.  We think the findings sufficiently supported by the evidence: certainly they were not clearly erroneous.


3
On the opinion below, D.C.S.D.N.Y. 1958, 171 F. Supp. 558, the judgment is affirmed.1



1
 We wish to thank Messrs.  Tekulsky and Boyden for their able representation of Bowers both the and below